DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 26 October 2020 has been entered in full.  Claims 1-82 are canceled.  Claims 83-112 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 83-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 9,862,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering the a BMP6 antibody to treat anemia.  Both sets of claims recite the same structural and functional limitations for the recited BMP6 antibody.  Both sets of claims recite the same additional therapeutic agents as well as specific types of anemia (functional iron-deficiency anemia, anemia 
The only difference between the claims is one of scope, wherein one set of combinations of limitations discussed above appear in one claim in the patented claim set, wherein a different set of combinations of limitations appear in the instant claim set.  Accordingly, all of the limitations recite din the instant claim set are suggested by one or more claims in the patented claim set.  As a result, the issuance of the instant claim set in the absence of a terminal disclaimer has the potential for a situation wherein an unjustified or improper timewise extension of the “right to exclude” granted by a patent occurs, or possible harassment by multiple assignees might arise.

Claims 83-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 20, 24-31, 39-46, 48-52, 57, and 64 of copending Application No. 16/464,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating anemia comprising administering a BMP6 antibody.  Both sets of claims recite the same structural and functional limitations for the recited BMP6 antibody.  Both sets of claims recite administration of additional therapeutic agents as well as specific types of anemia (functional iron-deficiency anemia, anemia associated with chronic disease, anemia associated with chronic disease wherein the chronic disease is chronic kidney disease, cancer, or inflammation, anemia of cancer, or anemia associated with chronic hemodialysis).  Both sets of claims recite subcutaneous administration.
The main difference between the claims is one of scope, wherein one set of combinations of limitations discussed above appear in one claim in the copending claim set, wherein a different set of combinations of limitations appear in the instant claim set.  Accordingly, all of the limitations recite din the instant claim set are suggested by one or more claims in the copending claim set.  As a result, the issuance of the instant claim set in the absence of a terminal disclaimer has the potential for a situation wherein an unjustified or improper timewise extension of the “right to exclude” granted by a patent occurs, or possible harassment by multiple assignees might arise.
The copending claims also do not recite the dosages recite din the instant claim set.  However, optimization of dosages is well within the ordinary level of skill in the art, absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 March 2022